         Case 6:19-cv-00085-JTJ Document 38 Filed 09/03/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                 HELENA DIVISION


MARK DURHAM KROLL,

                    Plaintiff,                    CV-19-85-H-JTJ
vs.




ROBERT WILKIE, Secretary of                     MEMORANDUM
Veterans Affairs,                                  AND ORDER


                    Defendant.




                                  INTRODUCTION


      Plaintiff Mark Kroll(Kroll) has brought this lawsuit against his former

employer the United States Department of Veterans Affairs(VA). Kroll alleges

that the VA discriminated against him in violation of Title VII ofthe Civil Rights

Act of 1964(Title VII),42 U.S.C. §§ 2000e et seq. (Doc. 1-1 at 2-15). Presently

before the Court is the VA’s Motion to Dismiss KrolPs Complaint. Kroll opposes

the motion.


                                  BACKGROUND


      ICroll worked as a social worker at the VA’s health care facility in Fort

Harrison, Montana in 2013. (Doc. 1-1 at 1). The VA terminated Kroll’s

employment on March 18, 2013. Id. Kroll filed a charge of discrimination with

the Equal Employment Opportunity Commission(EEOC)on June 27, 2013. (Doc.
         Case 6:19-cv-00085-JTJ Document 38 Filed 09/03/20 Page 2 of 5



1 at 1). An Administrative Judge dismissed the administrative complaint on

December 20, 2016. (Doc. 1-5 at 22). The Administrative Judge dismissed the

complaint because Kroll had failed to appear for status conferences as directed,

and Kroll had failed to provide information that was “essential and relevant to the

continued processing of his .. . complaint.” (Doc. 1-5 at 23).

      The EEOC adopted the Administrative Judge’s order as its final decision on

January 19, 2017. (Doc. 1-5 at 28-31). The EEOC informed Kroll that if he

wished to appeal the decision, he had to file his administrative appeal within 30

days of the date he received the decision. (Doc. 1-5 at 30). Kroll received the

EEOC’s decision on April 24, 2018. (Doc. 1-4 at 27).

      Kroll filed his administrative appeal with the EEOC on June 14, 2018, well

beyond the 30-day deadline for filing an appeal. (Doc. 1-4 at 28). The EEOC

dismissed the administrative appeal on October 4, 2018, on grounds the appeal

was untimely. (Doc. 1-4 at 26-28).

      The order dismissing Kroll’s administrative appeal contained a right-to-sue

notice. (Doc. 1-4 at 29-30). The right-to-sue notice informed Kroll that if he

wished to file a related court action, he had to file his lawsuit within 90 days of the

date he received the EEOC’s right-to-sue notice. (Doc. 1-4 at 30). Kroll received

the EEOC’s right-to-sue notice on October 18, 2018. (Doc. 1-1 at 15).

                                          -2-
         Case 6:19-cv-00085-JTJ Document 38 Filed 09/03/20 Page 3 of 5




       Kroll filed the present lawsuit in the United States District Court for the

Northern District of Indiana on June 25, 2019. (Doc. 1). Kroll asserted claims

against the VA for hostile work environment and retaliation. Id. The Indiana

District Court transferred the case here on December 19, 2019. (Doc. 14).

       The VA filed the present motion to dismiss on January 31, 2020, and again

on April 29, 2020. (Docs. 29, 36). The VA renewed its motion to dismiss on

April 29, 2020, because Kroll had amended his Complaint on April 20, 2020, to

include a revised prayer for relief (Doc. 35). The VA argues that Krolfs

Complaint, as amended on April 20, 2020, should be dismissed because all of

Kroll’s Title VII claims are time-barred. The VA argues that the Title VII claims

are time-barred because Kroll failed to file this lawsuit within 90 days of the date

that he received his right-to-sue notice from the EEOC.

                                   DISCUSSION


      Title VII provides that when the EEOC dismisses a plaintiffs administrative

charge of discrimination and issues a right-to-sue notice, the plaintiff must file any

related court action within 90 days of his receipt of the right-to-sue notice.

42 U.S.C. § 2000e-5(f)(l). If a plaintiff fails to file his court action within this 90-

day time period, his discrimination claim is time-barred. Payan v. Aramark

Management Services Ltd., 495 F.3d 1119, 1121 (9th Cir. 2007).

                                          -D-
         Case 6:19-cv-00085-JTJ Document 38 Filed 09/03/20 Page 4 of 5



      Here, the EEOC issued its order dismissing Kroll’s administrative appeal on

October 4, 2018. (Doc. 1-4 at 26-28). The order contained a right-to-sue notice.

(Doc. 1-4 at 29-30). The right-to-sue notice informed Kroll that any related

lawsuit had to be filed within 90 days from the date he received the right-to-sue

notice. (Doc. 1-4 at 30). Kroll received the EEOC’s right-to-sue notice on

October 18, 2018. (Doc. 1-1 at 15).

      Kroll had 90 days from October 18, 2018, to file his lawsuit against the VA.

See 42 U.S.C. § 2000e-5(f)(l). The 90-day period expired on January 16, 2019.

Kroll filed his original Complaint in this matter on June 25, 2018, 160 days after

the applicable deadline. (Doc. 1). Kroll’s Title VII claims are therefore time-

barred unless grounds exist to invoke the doctrine of equitable tolling. Scholar v.

Pacific Bell, 963 F.2d 264, 267-268 (9th Cir. 1992).

      Federal courts apply the doctrine of equitable tolling “sparingly.” National

Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002). Federal courts

have allowed equitable tolling when the plaintiff was tricked by an adversary into

allowing the filing deadline to expire, and when “extraordinary circumstances

beyond the plaintiffs control made it impossible for the plaintiff to file his claims

on time. See Rice v. Potter, 2007 WE 9728738, *4(D. Mont. May 10, 2007);

Scholar, 963 F.2d at 267-268. Equitable tolling is not available, however,“when

                                         -4-
           Case 6:19-cv-00085-JTJ Document 38 Filed 09/03/20 Page 5 of 5




a late filing is due to [the plaintiffs] failure to exercise due diligence in preserving

his legal rights.” Scholar, 963 F.2d at 268 (quoting/nv/n v. Dept, of Veterans

Affairs, 498 U.S. 89, 96(1990)).

      Here, Kroll argues that he missed the filing deadline because he had made

the decision to forego filing his lawsuit until the VA responded to the Freedom of

Information Act(FOIA)request he submitted in 2018. (Doc. 33 at 10-12; Doc. 1-

1 at 15). KrolFs argument does not implicate an “extraordinary circumstance” that

would warrant tolling the 90-day statute of limitations. Kroll’s Title VII claims

are therefore time-barred under 42 U.S.C. § 2000e-5(f)(l).

      Accordingly, IT IS HEREBY ORDERED:

      1.      Defendant’s Motion to Dismiss(Docs. 29, 36)is GRANTED.

      2.      This case is DISMISSED with prejudice.

      3.      The Clerk is directed to enter judgment accordingly.

      DATED this 3rd day of September, 2020.




                                         V
                                             ""^'fahhTohnston       ■
                                                  United States Magistrate Judge




                                          -5-
